               Case 2:19-cr-00659-DMG Document 16 Filed 10/31/19 Page 1 of 2 Page ID #:53
                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA                                  ~RIG~!;~~~L.
                                                                CASE SUMMARY

         Case Number                                                                           Number
         U.S.A. v. FEREIDOUN CHAPARLI                                               Year of Birth 1977
        ✓ Indictment
        ~                               ~ Information                   Investigative agency (FBI, DEA,etc.) FBI

 NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable'to your,awe,meter "N/A."
                                                                                                           ~z
 OFFENSENENUE
                                                                                                                                          't"1
 a.Offense charged as a:                                                      A complaint/CVB citation was                          0/2019 ~►
                                                                                                                       4~         r~       ~
                                                                              Case Number:     19-4346                            ~        (~
     Class A Misdemeanor ~ Minor Offense ~ Petty Offense
                                                                              Assigned Judge:     Hon. Paul Abra       Ir _p         ~             O
     Class B Misdemeanor ~ Class C Misdemeanor ~✓ Felony
                                                                              Charging: 18 U.S.C.1343                    T~ n        ""
 b.Date of Offense September 19,2016 -May 31,2018
                                                                              The complaint/CVB citation:                    ~,~"
 c. County in which first offense occurred                                                                                   T -~.
                                                                                    Q is still pending                        ~ —~
 Orange County,CA
                                                                                    ❑ was dismissed on:
 d.The crimes charged are alleged to have been committed in
                                                                             PREVIOUS COUNSEL
  (CHECK ALL THAT APPLI~:
                                                                             Was defendant previously represented?        ❑ No       0 Yes
       ~✓ Los Angeles                 ~ Ventura
                                                                              IF YES, provide Name: DFPD Howie Shneider
       ✓ .Orange
       ~                              ~ Santa Barbara
                                                                                     Phone Number: 213.894.1456
           Riverside                 ~ San Luis Obispo
                                                                             COMPLEX CASE
           San Bernardino             ❑Other                                 Are there 8 or more defendants inthe Indictment/Information?
                                                                                      Yes*        ~✓ No
 Citation of Offense 18 USC 1344, 18 USC 134,18 USC 1028A,
                                                                             Will more than 12 days be required to present government's
                                                                             evidence in the case-in-chief?
 e. Division in which the MAJORITY of events, acts, or omissions                     Yes*         ~✓ No
   giving rise to the crime or crimes charged occurred:                      *AN ORIGINAL AND 1 COPY(UNLESS ELECTRONICALLY FILED)
                                                                             OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE
✓ Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)
~                                                                            TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
                                                                             CHECKED.
    Eastern (Riverside and San Bernardino) ~ Southern (Orange)
                                                                             SUPERSEDING INDICTMENT/INFORMATION

RELATED CASE                                                                 IS THIS A NEW DEFENDANT?         ~ Yes     ~✓ No

Has an indictment or information involving this defendant and                This is the           superseding charge (i.e., 1st, 2nd).
the same transaction or series of transactions been previously               The superseding case was previously filed on:
filed and dismissed before trial?
      ✓ No
      0             ~ Yes
                                                                             Case Number
       If "Yes;' Case Number:
                                                                             The superseded case:
Pursuant to General Order 16-05, criminal cases may be related
if a previously filed indictment or information and the present                  is still pending before Judge/Magistrate Judge
case:
    a. arise out ofthe same conspiracy,common scheme,
       transaction, series of transactions or events; or                     ❑ was previously dismissed on

   b.involve one or more defendants in common,and would                      Are there 8 or more defendants in the superseding case?
     entail substantial duplication of labor in pretrial, trial or                ❑Yeses          ~ No
     sentencing proceedings if heard by differentjudges.                     Will more than 12 days be required to present government's
                                                                             evidence in the case-in-chief?
Related case(s), if any(MUST MATCH NOTICE OF RELATED
                                                                                     Yes*         ~ No
CASE):
                                                                             Was a Notice of Complex Case filed on the Indictment or
                                                                             Information?
                                                                                     Yes         ~ No
                                                                             *AN ORIGINAL AND 7 COPY OF THE NOTICE OF COMPLEX CASE
                                                                             MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
                                                                             FILED IF EITHER "YES" BOX IS CHECKED.
CR-72(12/17)                                                         CASE SUMMARY                                                         Page 1 of 2
              Case 2:19-cr-00659-DMG Document 16 Filed 10/31/19 Page 2 of 2 Page ID #:54
                                                  UNITED STATES DISTRICT COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                CASE SUMMARY

 INTERPRETER                                                              CUSTODY STATUS
 Is an interpreter required?    ❑✓ YES      ~ NO                           .Defendant is'not in custody:
                                                                            a.Date and time of arrest on complaint: N/A
 IF YES,list language and/or dialect:
                                                                            b.Posted bond at complaint level on:
 Farsi
                                                                                in the amount of$
 OTHER                                                                                              ❑Yes ~ No
                                                                            c.PSA supervision?
✓ Male
~              . ~ 0Female                                                  d.Is on bail or release from another district:
     U.S. Citizen   ~ Alien
 Alias Names)                                                               Defendant is in custody:
                                                                            a.Place of incarceration: ❑State           ~✓ Federal

This defendant is charged in:                                               b.Narime of Institution: MDC
    ~✓ All counts                                                           c. If Federal, U.S. Marshals Service Registration Number:
                                                                              788741-112
         Only counts:
                                                                            d.0✓ Solely on this charge. Date and time of arrest:
    This defendant is designated as "High Risk" per                           10/16/2019,11 p.m.
     18 USC § 3146(a)(2) by the U.S. Attorney.                              e. On another conviction:      ~ Yes               ~ No
    This defendant is designated as "Special Case" per
                                                                                 IF YES: ❑State            ~ Federal           ~ Writ of Issue
     18 USC § 3766(b)(7).
                                                 0✓ No                      f. Awaiting trial on other charges: ~ Yes          ❑ No
Is defendant a juvenile?            ❑Yes
                                    ❑Yes         ~✓ No                           IF YES: ~ State      ~ Federal          AND
IF YES,should matter be sealed?
                                                                                Name of Court:
The areas)of substantive law that will be involved in this case                 Date transferred to federal custody:
include(s):
0financial institution fraud       ~ public corruption                     This person/proceeding is transferred from another district
                                                                           pursuant toF.R.Cr.P.          20             21             40
    government fraud                    ~ tax offenses
    environmental issues                ~ mail/wire fraud
    narcotics offenses                  ~ immigration offenses
    violent crimes/firearms             ~ corporate fraud

❑ Other




EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment information. EXPLAIN:




         Date 10-31-2D19
                                                                         Signature of Assistanfl~Attorney
                                                                         William M.Rollins
                                                                         Print Name
tR-72(12/1~                                                 ~    CASE SUMMARY                                                         Page 2 of2
